Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about February 7, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and attempted assault in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s findings, which necessarily rejected appellant’s claim of justification, were based on legally sufficient evidence and were not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The cred*67ible evidence clearly established an attempted robbery and attempted assault.
Appellant’s challenge to the form of the court’s findings is unpreserved and unavailing (see e.g. Matter of Stevon H., 2 AD3d 230 [2003], lv denied 2 NY3d 702 [2004]).
Appellant has failed to show how he was prejudiced by any delay in the processing of his appeal (see People v Cousart, 58 NY2d 62, 66 [1982]). Concur—Sullivan, J.P, Ellerin, Lerner, Marlow and Catterson, JJ.